    Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 1 of 12 PAGEID #: 698



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



DEBORAH MINK,                                                         Case No. 1:19-cv-300

               Plaintiff,                                             Bowman, M.J.

       v.


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       Plaintiff Deborah Mink filed this Social Security appeal in order to challenge the

Defendant’s finding that she is not disabled. See 42 U.S.C. §405(g). Proceeding through

counsel, Plaintiff presents two closely related claims of error for this Court’s review.1 As

explained below, I conclude that the ALJ’s finding of non-disability should be AFFIRMED,

because it is supported by substantial evidence in the record as a whole.

       I. Summary of Administrative Record

       This is Plaintiff’s second appeal to this Court. Plaintiff filed an application for

Disability Insurance Benefits (“DIB”), alleging a disability onset date of September 9,

2013. (Tr. 294-300). Her application was denied initially and upon reconsideration,

following which she requested a hearing before an Administrative Law Judge. (“ALJ”).

After Plaintiff was unable to appear at the scheduled hearing, the ALJ issued a Notice of




1
The parties have consented to disposition by the undersigned magistrate judge. See 28 U.S.C. § 636(c).
                                                  1
  Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 2 of 12 PAGEID #: 699


Dismissal, which the Appeals Council declined to review. Plaintiff then appealed to this

Court, and soon thereafter, the parties filed a joint motion to remand in order to provide

Plaintiff with a new opportunity to appear at a hearing before an Administrative Law

Judge. (Tr. 85-86). The Court granted that motion. (Tr. 88-90).

       Pursuant to the remand order, a supplemental hearing was held on August 27,

2018 before ALJ Anne Shaughnessy. (Tr. 30-37). This time, Plaintiff expressly waived

her right to appear and give testimony, although counsel appeared and presented oral

argument on her behalf. (Tr. 290). A vocational expert also appeared and provided

testimony. On October 19, 2018, the ALJ issued an adverse written decision. (Tr. 8-24).

After the Appeals Council declined review, Plaintiff filed a second judicial appeal.

       Plaintiff was 59 years old at the time of her alleged onset date and had attained

the age of 60 as of her date last insured, June 30, 2014. She has a high school education

and past relevant work experience as an accounting clerk and as a telephone book

deliverer.   (Tr. 327).   The ALJ found that Plaintiff has multiple severe impairments

including gout, osteoarthritis and synovitis of the left foot, amblyopia, and obesity. (Tr.

14). However, none of Plaintiff’s impairments, alone or in combination, met or medically

equal any Listed Impairment in 20 C.F.R. Part 404, Subpart P, App. 1, such that Plaintiff

would be entitled to a presumption of disability. (Id.) Plaintiff does not dispute the ALJ’s

determination that her impairments did not meet or equal any Listing.

       After considering the record, the ALJ determined that Plaintiff retained the ability

to perform work at the “light” exertional level, with additional nonexertional limitations.

Specifically, the ALJ found that Plaintiff retained the following residual functional capacity

(“RFC”):

       The claimant could stand and/or walk for four hours in an eight-hour
       workday. She could not climb ladders, ropes or scaffolds. The claimant
                                        2
  Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 3 of 12 PAGEID #: 700


         could occasionally climb ramps/stairs and crawl. The claimant should avoid
         all exposure to hazards such as unprotected heights.

(Id.) Considering Plaintiff’s age, education, and RFC, and based on testimony from the

vocational expert, the ALJ determined that prior to her DLI, Plaintiff retained the ability to

perform her prior work as an accounting clerk, which is generally performed at the

sedentary level of exertion, but was performed by Plaintiff at the light level of exertion.

(Tr. 17-18). Therefore, the ALJ determined that Plaintiff was not under a disability. The

Appeals Council denied further review, leaving the ALJ’s decision as the final decision of

the Commissioner.

         In her appeal to this Court, Plaintiff argues that the ALJ erred by “ignor[ing] the

opinion of a treating physician” and by failing to include additional visual limitations in the

hypothetical question posed to the vocational expert. (Doc. 11 at 7). I find no reversible

error.

         II. Analysis

         A. Judicial Standard of Review

         To be eligible for benefits, a claimant must be under a “disability.” See 42 U.S.C.

§1382c(a). Narrowed to its statutory meaning, a “disability” includes only physical or

mental impairments that are both “medically determinable” and severe enough to prevent

the applicant from (1) performing his or her past job and (2) engaging in “substantial

gainful activity” that is available in the regional or national economies. See Bowen v. City

of New York, 476 U.S. 467, 469-70 (1986).

         When a court is asked to review the Commissioner’s denial of benefits, the court’s

first inquiry is to determine whether the ALJ’s non-disability finding is supported by

substantial evidence.     42 U.S.C. § 405(g).      Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”
                                      3
  Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 4 of 12 PAGEID #: 701


Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal quotation

omitted). In conducting this review, the court should consider the record as a whole.

Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence supports

the ALJ’s denial of benefits, then that finding must be affirmed, even if substantial

evidence also exists in the record to support a finding of disability. Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion....
       The substantial evidence standard presupposes that there is a ‘zone of
       choice’ within which the Secretary may proceed without interference from
       the courts. If the Secretary’s decision is supported by substantial evidence,
       a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for supplemental security income or for disability

benefits, the Social Security Agency is guided by the following sequential benefits

analysis: at Step 1, the Commissioner asks if the claimant is still performing substantial

gainful activity; at Step 2, the Commissioner determines if one or more of the claimant’s

impairments are “severe;” at Step 3, the Commissioner analyzes whether the claimant’s

impairments, singly or in combination, meet or equal a Listing in the Listing of

Impairments; at Step 4, the Commissioner determines whether or not the claimant can

still perform his or her past relevant work; and finally, at Step 5, if it is established that

claimant can no longer perform his or her past relevant work, the burden of proof shifts to

the agency to determine whether a significant number of other jobs which the claimant

can perform exist in the national economy. See Combs v. Commissioner of Soc. Sec.,

459 F.3d 640, 643 (6th Cir. 2006); 20 C.F.R. §§404.1520, 416.920.

       A plaintiff bears the ultimate burden to prove by sufficient evidence that she is

entitled to disability benefits. 20 C.F.R. § 404.1512(a). A claimant seeking benefits must
                                               4
    Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 5 of 12 PAGEID #: 702


present sufficient evidence to show that, during the relevant time period, she suffered an

impairment, or combination of impairments, expected to last at least twelve months, that

left her unable to perform any job. 42 U.S.C. § 423(d)(1)(A).

        B. Plaintiff’s Claims Alleging Visual Limitations

        Both of Plaintiff’s claims relate to her assertion of RFC limitations based on her

amblyopia: (1) that the ALJ erred by failing to give controlling weight to the medical

opinions of her treating optometrist; and (2) that the ALJ failed to incorporate a visual

limitation into her RFC. To be clear, Plaintiff does not challenge any of the ALJ’s findings

concerning her other physical impairments, on which her initial disability application was

based.

        In that application, Plaintiff alleged she became disabled beginning September 9,

20132 due to a combination of physical impairments that included gout, obesity, high

blood pressure, mitral valve prolapse, and shingles. (Tr. 326). She did not assert visual

impairments in that section of her application but alluded to them in a narrative “remarks”

section in which she alleged her impairment of shingles impacted her vision. Specifically

she alleged “lazy eye (left), right eyes [sic] affected by shingles.” (Tr. 331, emphasis

added).3 Although she complained of “problems getting up from sitting, need assistance

walking, cannot stand for long periods…shortness of breath, need assistance for personal

grooming, bathing, going to bathroom, etc.,” she did not complain of any specific

functional limitation from her alleged visual impairments. (Tr. 331). She reported that




2
 The record contains no explanation of why Plaintiff believes she became disabled on this date. There
does not appear to be any medical appointment, injury, or other event that corresponds to the referenced
date.
3
 The ALJ did not find shingles to be a severe impairment and found no eye impairment other than the
congenital amblyopia in Plaintiff’s left eye. Plaintiff does not challenge those findings in this appeal.
                                                   5
    Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 6 of 12 PAGEID #: 703


she last worked full-time at the end of February 2008, more than 5 years prior to her

alleged onset date but was let go of her job for reasons unrelated to any impairment. (Tr.

326-327).     Despite not having asserted any specific visual impairment in her initial

application, Plaintiff’s counsel advocated for such a limitation at the hearing based upon

the submission of a post-DLI examination report from Plaintiff’s optometrist.

                1. The ALJ’s Discussion of the Optometrist’s Report

        Plaintiff’s optometrist was the sole treating source who completed any type of

functional assessment or report. Social security regulations generally provide for an order

of hierarchy in the evaluation of medical opinion evidence. For claims filed before March

27, 2017 like the one presented, the regulations specify that “[g]enerally,” an ALJ is

required to “give more weight to the opinion of a source who has examined you than to

the opinion of a source who has not examined you,” with the most weight, or “controlling

weight” to be given to treating physicians. 20 C.F.R. § 404.1527(c)(1) and (2).

        The ALJ reviewed and discussed the August 21, 2014 report of the optometrist.

(See Tr. 477-481). The report reflects that Plaintiff had normal monocular vision, in that

her corrected vision for both reading and distance was normal (20/20) on the right.

However, due to her congenital amblyopia, commonly known as lazy eye, her left eye

vision was only 20/400. Her visual fields were normal. (Tr. 478). After noting that the

examination post-dated Plaintiff’s DLI of June 30, 2014,4 the ALJ summarized the report

as follows:

        The optometrist noted diagnoses of refractive amblyopia present since birth
        and an inferior corneal scar, although he noted the corneal scar did not
        affect her vision…. He did note impairment in her left eye that affected her


4
 Plaintiff does not cite to any other evidence in the record to support her claim of disability based upon
visual impairment. In order to receive any benefits, Plaintiff was required to prove that she became disabled
prior to June 30, 2014.
                                                     6
  Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 7 of 12 PAGEID #: 704


       ability to see details near or at distances. However, he noted she retained
       peripheral vision, which should not affect her ability to ambulate. He
       directed the claimant to avoid dangerous situations and wear protected
       lenses to protect from damage to her right eye. The claimant’s visual
       medical records through October 2016 show diagnoses of presbyopia,
       refractive amblyopia and cortical cataract with no significant directives other
       than advising the claimant to wear protective lenses in her glasses….

(Tr. 16).

       A consulting physician, Rannie Amiri, M.D., reviewed the evidence of record at the

reconsideration level on August 29, 2014. Dr. Amiri noted that, per the optometrist’s

report, Plaintiff’s left eye affects her visual acuity in that eye only. (Tr. 65). However,

because her visual fields were grossly intact and because her optometrist “indicates

amblyopia has been present since childhood” and was life-long, Dr. Amiri opined that she

had had “adequate time to accommodate” and/or to “adapt for any depth perception

issues.” (Tr. 65-66). Therefore, “[b]ased on current severity [of visual limitations],” Dr.

Amiri concluded that “additional limits beyond those already noted in postural and

environmental hazard sections…are not warranted” (Tr. 66). Discussing the medical

opinion evidence, the ALJ gave Dr. Amiri’s RFC opinions “great weight.” (Tr. 17).

       At the outset, the undersigned must determine whether the optometrist’s August

21, 2014 report should be considered to be a treating physician opinion, as opposed to

merely an objective medical record. Despite the relatively modest amount of “opinion”

contained therein, the record clearly was intended to include a medical opinion.            The

report was completed on a form supplied by counsel, and the instructions state the intent

to seek support for Plaintiff’s claim for disability benefits, including “work-related functional

limitations.” (Tr. 477). The form provides space to “explain how the visual impairment, if

any, affects this individual’s ability to perform work-related activities (driving, reading,



                                               7
    Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 8 of 12 PAGEID #: 705


working at heights or other hazardous situations).” (Tr. 481). In response, the optometrist

wrote:

         The patient’s visual impairment in the left eye affects her ability to see detail
         at distance and near with that eye only. The patient has peripheral vision
         in her left eye, therefore, should not have difficulty ambulating. The patient
         must avoid dangerous situations and wear protective lenses (e.g.
         polycarbonate) full-time in order to protect her good eye (right eye).

(Id.)

         Plaintiff’s entire argument is based upon the premise that each sentence in the

narrative section constitutes medical opinion evidence. However, contrary to Plaintiff’s

argument, the first sentence does not state a clear medical opinion on specific work-

related visual limitations. Instead, the statement reflects a medical fact (as opposed to

opinion) that acknowledges that Plaintiff was born with a congenital defect that impairs

visual acuity in her left eye only. A statement of impairment is not the same as an opinion

on the degree of functional limitation caused by the impairment. See Allen v. Com’r of

Soc. Sec., 561 F.3d 646, 651 n.3 (6th Cir. 2009). The next sentence contains both an

additional fact (that she retains peripheral vision) and an opinion (that Plaintiff’s ability to

ambulate is unaffected by her left eye amblyopia).

         Plaintiff points to no other evidence in the record or to any medical opinion that her

functional abilities to drive, read, or perform other work activities have ever been

functionally limited by her congenital lazy eye throughout her life.5 The optometrist’s

report implicitly suggests a contrary conclusion, since he declined to comment despite




5
 As Defendant points out, other parts of the record strongly suggest that Plaintiff did not experience any
work-related limitations relating to her amblyopia prior to her DLI. For example, Plaintiff does not point to
any accommodations during her schooling or work history. (See Tr. 307, 327). That work history includes
Plaintiff having worked as an accounting clerk from 1997 through early 2008, during which time she suffered
from the exact same congenital eye condition.
                                                     8
    Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 9 of 12 PAGEID #: 706


being specifically asked how her visual impairment affected “driving, reading” and instead

stated that she has 20/20 vision (as corrected) in her right eye and her visual fields,

including peripheral vision, are intact. Thus, the only RFC opinions provided by the

optometrist were that Plaintiff “should not have difficulty ambulating” but “must avoid

dangerous situations and wear protective lenses (e.g. polycarbonate) full-time in order to

protect her good eye (right eye).” (Tr. 481).

        Somewhat understandably, the ALJ discussed the optometrist’s report but did not

expressly acknowledge that it contained some (albeit limited) medical opinions. Again,

the primary “opinion” offered by the optometrist was that Plaintiff should wear

polycarbonate lenses and avoid “dangerous situations.”                     The ALJ’s RFC restriction

requiring Plaintiff to avoid all “hazards” appears to incorporate the avoidance of

“dangerous situations.”6 Thus, to the extent that Plaintiff argues that the ALJ erred by

rejecting a medical “opinion” regarding the degree of functional limitation provided by her

treating optometrist, she is mistaken because the optometrist did not offer any opinions

on specific work-related visual limitations caused by her lazy eye.

        Although the ALJ did not specifically discuss the optometrist’s report in the section

discussing medical opinion evidence, the ALJ did give “great weight” to the RFC opinions

of a consulting physician, Dr. Amiri. Plaintiff claims that “Dr. Amiri assigned controlling

weight to the optometrist’s opinion that Plaintiff’s left eye affects the ability to see detail

and near and distance.” (Tr. 64, emphasis added). For the reasons explained, this is a

misstatement of the record. Dr. Amiri merely listed the optometrist’s opinion under a

summary of “opinion evidence” considered on reconsideration. Without identifying what



6
 Plaintiff does not argue that the ALJ’s failure to limit Plaintiff to the wearing of polycarbonate lenses had
any impact on the non-disability determination.
                                                      9
  Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 10 of 12 PAGEID #: 707


specific “opinion” he was considering, Dr. Amiri succinctly stated: “Weight is given to the

8/28/14 opinion – generally supported by the objective evidence in file.” (Tr. 64). Thus,

contrary to Plaintiff’s false premise, Dr. Amiri neither identified nor adopted any specific

functional limitations offered by the optometrist relating to Plaintiff’s left-eye impairment.

To the contrary, Dr. Amiri clearly explained that no additional functional limitations were

required to address Plaintiff’s congenital amblyopia beyond the RFC environmental

hazards and postural limitations as stated.

       Aside from misstating the nature of the optometrist’s opinions on her work-related

limitations, Plaintiff broadly argues that the ALJ violated the “good reasons” rule. (Doc.

11 at 10). When a treating physician's opinion is not given controlling weight, the ALJ

must provide “good reasons” for doing so. Blakley v. Com’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009). Good reasons “must be supported by the evidence in the case

record, and must be sufficiently specific to make clear to any subsequent reviewers the

weight the adjudicator gave to the treating source's medical opinion and the reasons for

that weight.” Blakley, 581 F.3d at 406-407; see also Soc. Sec. Rul. 96–2p.                 An

ALJ's failure to provide an adequate explanation for according less than controlling weight

to a treating source may only be excused if the error is harmless or de minimis, such as

where “a treating source's opinion is so patently deficient that the Commissioner could

not possibly credit it.” Blakley, 581 F.3d at 409 (quoting Wilson, 378 F.3d at 547).

       Because the ALJ did not reject the optometrist’s relevant opinions (and

incorporated his opinion that Plaintiff should avoid “dangerous situations” by restricting

her to the avoidance of “hazards”), I find no violation of the “good reasons” rule. To the

extent that any reviewing court would disagree and conclude that the optometrist’s

statement of impairment in the left eye constituted an “opinion” rather than of medical fact,

                                              10
  Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 11 of 12 PAGEID #: 708


the undersigned alternatively finds the ALJ’s failure to more fully articulate the reasons

for not including a left-eye limitation in the RFC hypothetical to be harmless.         The

overwhelming evidence in the record presented demonstrates that Plaintiff’s amblyopia

did not cause work-related limitations or preclude her from performing her prior

accounting job.

              2. The ALJ’s Assessment of the Vocational Expert Testimony

       The testimony of a vocational expert (“VE”) in response to an accurate hypothetical

question constitutes substantial evidence to support a non-disability determination. See

Smith v. Halter, 307 F.3d 377, 378 (6th Cir. 2001). The VE initially testified that Plaintiff

could perform her work as an accounting clerk, either at the light or sedentary levels.

However, Plaintiff argues that in this case, the VE’s testimony does not provide

substantial evidence based upon a follow-up question asked by the ALJ, who asked if the

VE’s testimony would be altered by the addition of a “visual impairment in the left eye that

affects her ability to see detail at distance and near with that eye only.” (Tr. 35). In

response, the VE opined that such a person “would have difficulty, over time, due to the

near acuity that’s required for that [accounting clerk] job,” based “solely on my experience

dealing with people with visual difficulties and close clerical work.” (Tr. 35-36, emphasis

added).

       The undersigned finds no reversible error. As discussed above, the hypothetical

initially posed to the VE is supported by substantial evidence in the record as a whole and

represents an accurate description of Plaintiff’s RFC. In addition, the VE’s testimony

concerning the additional visual limitation was equivocal and ambiguous at best, and the

hypothetical notably did not explain that the individual suffered from a congenital defect



                                             11
    Case: 1:19-cv-00300-SKB Doc #: 15 Filed: 08/03/20 Page: 12 of 12 PAGEID #: 709


that had not changed over time.7         The record reflects that Plaintiff had no visual-

impairment-related limitation in performing her accounting clerk position for more than a

decade. The record reflects no change to that congenital condition during the period of

alleged disability.

        III. Conclusion and Order

        For the reasons discussed, I find no error in the ALJ’s analysis of the medical

opinion evidence in this case, or in the RFC limitations as determined by the ALJ.

Accordingly, IT IS ORDERED THAT Defendant’s decision be AFFIRMED as supported

by substantial evidence, and that this case be CLOSED.



                                                           s/ Stephanie K. Bowman
                                                           Stephanie K. Bowman
                                                           United States Magistrate Judge




7
 The ALJ’s added query followed a hypothetical by Plaintiff’s counsel, who asked the VE about a
hypothetical individual with a bilateral visual impairment as opposed to a single-eye impairment.
                                               12
